                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


ARTUR ZAWADA,

              Plaintiff,

v.                                                             Case No. 19-12103

OFFICER PATRICK HOGAN, et al.,

           Defendants.
_______________________________________/

             OPINION AND ORDER DISMISSING WITHOUT PREJUDICE
                       PLAINTIFF’S STATE LAW CLAIMS

       Plaintiff Artur Zawada filed a complaint against Hamburg Township and several

Hamburg Township police officers related to his arrest by Defendants on December 19,

2017. He asserts federal claims under 28 U.S.C. § 1983 against the individual

defendants and the municipality. He also brings several state tort claims against the

individual defendants for gross negligence (Count I), assault, battery, false arrest and

trespass (Count II), and intentional inflection of emotional distress (Count III).

       Since Plaintiff’s federal and state law claims arise out of the same incident and

share common operative facts, the court is permitted to exercise supplemental

jurisdiction over the state law claims. See 28 U.S.C. § 1367. However, because

exercising supplemental jurisdiction over these claims would not promote judicial

economy, the convenience of the parties, fairness, or comity, the court will dismiss the

state law claims without prejudice.

                                      I. DISCUSSION

       A federal court may exercise supplemental jurisdiction over each claim in an
action that shares a common nucleus of operative facts with a claim that invokes the

court’s original jurisdiction. See Osborn v. Haley, 549 U.S. 225, 245 (2007) (citing

United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966)). The federal court need not,

however, exercise its authority to invoke supplemental jurisdiction in every case in

which it is possible to do so. Gibbs, 383 U.S. at 726. Supplemental jurisdiction may be

denied if “it appears that the state issues substantially predominate” or “the likelihood of

jury confusion in treating divergent legal theories of relief . . . would justify separating

state and federal claims for trial.” Id. at 726–27.

        Under 28 U.S.C. § 1367, federal courts have broad discretion to exercise

supplemental jurisdiction “over state-law claims that are ‘so related to claims in the

action within such original jurisdiction that they may form part of the same case or

controversy.’” Gamel v. City of Cincinnati, 625 F.3d 949, 951 (6th Cir. 2010) (quoting 28

U.S.C. § 1367(a)). The court considers several factors when exercising this discretion,

“including the values of judicial economy, convenience, fairness, and comity.’” Id.

(quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). If these

considerations are not present, “a federal court should hesitate to exercise jurisdiction

over state claims.” Gibbs, 383 U.S. at 726.

        Under § 1367(c), the court has the discretion to decline to exercise supplemental

jurisdiction if:

        (1) the claim raises a novel or complex issue of state law,

        (2) the claim substantially predominates over the claim or claims over which the
            district court has original jurisdiction,

        (3) the district court has dismissed all claims over which it has original
            jurisdiction, or
                                               2
       (4) in exceptional circumstances, there are other compelling reasons for declining
           jurisdiction.

28 U.S.C. § 1367(c). Subsections two and four are relevant to the present action.

                       A. Dismissal Under 28 U.S.C. § 1367(c)(2)

       A district court may decline to exercise supplemental jurisdiction pursuant to

§ 1367(c)(2) if “the [state] claim substantially predominates over the claim or claims over

which the district court has original jurisdiction.” 28 U.S.C. § 1367(c)(2). Where “the

state issues substantially predominate, whether in terms of proof, of the scope of the

issues raised, or of the comprehensiveness of the remedy sought, the state claims may

be dismissed without prejudice and left for resolution to state tribunals.” Gibbs, 383 U.S.

at 726–27.

       The state claims presented here raise problems, including the need to introduce

evidence to support the state claims that would be inapplicable to the federal claims, the

presence of disparate legal theories on both claims and defenses, and the need to

create expanded and contradictory jury instructions. Because the state claims

presented in this action would predominate over the § 1983 federal claims over which

the court has original jurisdiction, the court will not exercise supplemental jurisdiction

and will dismiss the state claims contained in Counts I, II, and III without prejudice.

                       B. Dismissal Under 28 U.S.C. § 1367(c)(4)

       Additionally, a district court may decline to exercise supplemental jurisdiction

under 28 U.S.C. § 1367(c)(4) if, “in exceptional circumstances, there are other

compelling reasons for declining jurisdiction.” “Congress’s use of the word ‘other’ to

modify ‘compelling reasons’ indicates that what ought to qualify as ‘compelling reasons’
                                              3
for declining jurisdiction under subsection (c)(4) should be of the same nature as the

reasons that gave rise to the categories listed in subsections (c)(1)–(3).” Exec. Software

N. Am., Inc. v. U.S. Dist. Court, 24 F.3d 1545, 1557 (9th Cir. 1994), overruled on other

grounds by Cal. Dep’t of Water Res v. Powerex Corp., 533 F.3d 1087 (9th. Cir. 2008).

       1. “Compelling Reasons” for Dismissing Plaintiff’s State Law Claims

       For the purposes of § 1367(c)(4), compelling reasons “should be those that lead

a court to conclude that declining jurisdiction best accommodates the values of

economy, convenience, fairness, and comity.” Exec. Software N. Am., 24 F.3d at 1557.

The circumstances of the particular case, the nature of the state law claims, the

character of the governing state law, and the relationship between the state and federal

claims (including the possibility of jury confusion) inform the decision of whether to

exercise or decline supplemental jurisdiction. Gibbs, 383 U.S. at 726–27. Even where,

as in the present case, the federal and state claims arise out of the same factual

background, the simultaneous litigation of such claims may prolong pre-trial practice;

complicate the trial; lengthen and make more complex the jury instructions; potentially

confuse the jury; result in inconsistent verdicts; and cause post-trial problems with

respect to judgment interest and the availability of prevailing-party attorney fees.

Consequently, the potential judicial economy and convenience to the parties of the court

exercising supplemental jurisdiction over state claims may be substantially offset by

problems simultaneously created. Specifically, the issues of immunity and recoverable

damages raise concerns in this case.

                                       a. Immunity

       The standards of immunity differ for state and federal law. If applied jointly,
                                             4
issues such as jury confusion may arise. Under federal law, the doctrine of qualified

immunity protects government officials from liability for civil damages so long as “their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

Additionally, federal qualified immunity is “an immunity from suit rather than a mere

defense to liability.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). However, under

Michigan law, a government employee must raise governmental immunity as an

affirmative defense and establish three factors: “(1) the employee’s challenged acts

were undertaken during the course of the employment and that the employee was

acting, or reasonably believed he was acting, within the scope of his authority, (2) the

acts were undertaken in good faith, and (3) the acts were discretionary, rather than

ministerial, in nature.” Odom v. Wayne Cty., 760 N.W.2d 217, 218 (Mich. 2008).

       Applying these differing standards of immunity could lead to jury confusion,

inconvenience to parties, and other trial complications. A jury, while considering a single

event, would be required to switch between two different standards, resulting in multiple

analyses in deciding whether a defendant is entitled to federal or state immunity. This

could create a risk that the jury will apply the wrong legal standard to the claim.

                                b. Recoverable Damages

       Moreover, the damages available to Plaintiff for the federal claims and the state

claims are different. A plaintiff may recover punitive damages from an individual (in his

individual capacity) under 42 U.S.C. § 1983. City of Newport v. Fact Concerts, Inc., 453

U.S. 247, 267, 271 (1981). A plaintiff may recover exemplary damages, but not punitive

damages, for a tort claim under Michigan state law. Kewin v. Mass Mut. Life Ins. Co.,
                                             5
295 N.W.2d 50, 55 (Mich. 1980).

       “Punitive” and “exemplary” damages differ:

       Exemplary damages are compensation for injury to feeling and are
       awardable where the defendant commits a voluntary act which inspires
       feelings of humiliation, outrage, and indignity . . . . [A] plaintiff must
       establish that the act giving rise to the damages was voluntary, that the
       voluntary act inspired feelings of humiliation, outrage and indignity, and
       that the conduct was malicious or so willful and wanton as to demonstrate
       a reckless disregard of plaintiffs’ rights.

       Punitive damages, unlike exemplary damages, are not intended to
       compensate the injured party but, rather, to punish the wrongdoer and to
       deter him or her, and others, from similar extreme conduct.

7 Mich. Civ. Jur. Damages § 161 (2013) (footnotes omitted); see also City of Newport,

453 U.S. at 266–67; Ass’n Research & Dev. Corp v. CNA Financial Corp., 333 N.W.2d

206, 211 (Mich. Ct. App. 1983).

       Given the distinction between available damages for the different claims, allowing

both state and federal claims to be brought in a single action may result in jury

confusion and an unfair verdict because punitive damages would be allowed for some

claims but not others. Consequently, a jury would be instructed that they may “punish”

for an egregious § 1983 violation, but they may not “punish” for obvious violations of

state law. This difference could lead a jury to award more for a proven § 1983 claim

merely to “compensate” for the jury’s inability to award punitive damages for the state

law claims. On the other hand, a jury may reduce an award if it incorrectly concluded

that, since Michigan law does not permit punitive damages, a plaintiff does not deserve

punitive damages on his federal claims, either. Such differences in the available

damages may cause an unfair outcome and may result in an inconsistent judgment.

       The court finds that compelling reasons exist not to exercise supplemental
                                             6
jurisdiction over Plaintiff’s state claims given the differences in state and federal law

regarding immunity and recoverable damages. Exercising supplemental jurisdiction over

these claims would result in confusion, inconvenience, and potentially unfair results.

    2. “Exceptional Circumstances” for Dismissing Plaintiff’s State Law Claims

       Finally, while the phrase “exceptional circumstances” in 28 U.S.C. § 1367(c)(4)

limits the broad discretion once held by district courts to deny supplemental jurisdiction

district courts, see, e.g., Itar-Russian News Agency v. Russian Kurier, Inc., 140 F.3d

422, 448 (2d Cir. 1998); Exec. Software, 24 F.3d at 1558, the statute does not limit

dismissal to cases that are “ridiculous” or “impractical.” Exec. Software, 24 F.3d at 1558,

1560 (citing Hays Cnty. Guardian v. Supple, 969 F.2d 111 (5th Cir. 1992)).

       Exceptional circumstances are present in this case because of the likelihood of

jury confusion, judicial inefficiency, substantial inconvenience to the parties, and

potential unfairness in an outcome that could result if Plaintiff’s state law claims were

tried together with his federal claims. Though there will be some duplication of effort

required by Plaintiff and Defendants if Plaintiff decides to pursue the state claims in

state court, any advantages to be gained by trying all the claims together here are

outweighed by the potential for confusion about the issues, legal theories, defenses,

and possible relief.

                                     II. CONCLUSION

       The inclusion of Plaintiff’s state tort claims with Plaintiff’s federal claims brought

pursuant to 42 U.S.C. § 1983 could lead to jury confusion, judicial inefficiency,

inconvenience to the parties, and an unfair outcome. Additionally, the state claims

would likely predominate over Plaintiff’s federal claims. Pursuant to 28 U.S.C. §§
                                              7
1367(c)(2) and (4), the court declines to exercise supplemental jurisdiction over

Plaintiff’s state law claims. Accordingly,

            IT IS ORDERED that Plaintiff’s state law claims for gross negligence (Count I),

assault, battery, false arrest and trespass (Count II), and intentional inflection of

emotional distress (Count III) are DISMISSED WITHOUT PREJUDICE.

                                                                                          s/Robert H. Cleland       /
                                                                                          ROBERT H. CLELAND
                                                                                          UNITED STATES DISTRICT JUDGE
Dated: August 7, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 7, 2019, by electronic and/or ordinary mail.

                                                                                          s/Lisa Wagner                 /
                                                                                          Case Manager and Deputy Clerk
                                                                                          (810) 292-6522

S:\Cleland\Cleland\HEK\Civil\19-12103.ZAWADA.dismiss.state.claims.without.prej.HEK.docx




                                                                                 8
